DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on November 22, 2021 have been entered. Accordingly, claims 1-5 are currently pending in this application.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 1:
The semicolon at the end of “a compressor;”, in lines 9-10 of the claim in page 2, should be amended to a comma to maintain consistency with the rest of the claim formatting, such that the aforementioned recitation reads as --a compressor,--.
The semicolon located at the end of the phrase “liquid to said evaporator;” in the fourth to last line of the claim, should be amended to a comma to maintain consistency with the rest of the claim formatting, such that the aforementioned recitation reads as --liquid to said evaporator,--.
In claim 2:
The recitation of “a first ejector outlet”, in lines 8-9 of the claim in page 3, should be amended to recite --a first outlet--, instead, to avoid potential indefiniteness issues regarding whether the outlet is part of the separator, per se
A comma should be added to the end of the recitation of “to said evaporator”, in line 10 of the claim in page 3, such that the aforementioned recitation reads as --to said evaporator,--.
The semicolon at the end of the phrase “to said evaporator;”, in the third to last line of the claim in page 3, should be amended to a comma to maintain consistency with the rest of the claim formatting, such that the aforementioned recitation reads as --to said evaporator,--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guo et al. (CN 104501481 A), herein Guo.
	As per claim 4, Guo discloses a method for increasing the refrigeration capacity of a direct expansion refrigeration system without risking liquid refrigerant damage to a compressor (by using the system shown in figure 1) comprising the following steps, simultaneously (as evidenced by at least figure 1 and paragraph 21 of the translation): taking liquid from an outlet (left outlet) of an evaporator (8) and delivering it (see lines 175-177 in page 5 of the translation) to an ejector (6), taking refrigerant vapor (via the upper outlet) from an evaporator inlet separator (5) located upstream of an evaporator (8) and delivering it (see lines 171-172 in page 5 of the translation) to said ejector (6),In the United States Patent and Trademark OfficeApplication Serial No. 16/676,364 using said ejector (6) to warm said refrigerant liquid (via mixing and diffusing) received from said evaporator (8) with said vapor received from said evaporator inlet separator (5; as described in at least lines 175-177 in page 5 of the translation), delivering (see lines 178-182 in page 5 of the translation) a resultant liquid and vapor mixture (via the right outlet of 6) to an outlet separator (9), taking liquid (via the lower outlet) from said outlet separator (9) and delivering it to said evaporator (8; see lines 173-174 in page 5 of the translation), and taking vapor (via the upper outlet of 9) and delivering it to said compressor (1; see at least lines 185-186 in page 5 of the translation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 104501481 A) in view of Takeuchi et al. (US 6477857 B2), herein Takeuchi.
As per claim 1, Guo discloses an apparatus for improving the performance of a direct expansion refrigeration system (see figure 1), the apparatus comprising: an evaporator inlet separator (5) adapted to be connected to an expansion device (4) outlet of said direct expansion refrigeration system (see at least figure 1), an evaporator (8) connected to a liquid outlet (lower outlet, via 9; see lines 167-174 in page 5 of the translation) of said inlet separator (5), an ejector (6) connected to a vapor outlet (upper outlet) of said evaporator inlet separator (5), a first refrigeration line (line to the left of 8) connecting an outlet of said evaporator (8) to a liquid inlet lower inlet) of said ejector (6; see lines 175-177 in page 5 of the translation), an evaporator outlet separator (9) connected to an outlet of said ejector (6), an outlet separator liquid outlet (lower outlet of 9) connected to said evaporator (8), an outlet separator vapor outlet (upper outlet) connected to said compressor (1), said evaporator inlet separator (5) configured to simultaneously and continuously deliver refrigerant vapor (via the upper outlet) to said ejector (6) and refrigerant liquid (via the lower outlet) to said evaporator (8; as evidenced by at least lines 167-174 in page 5 of the translation), said outlet separator (9) configured to simultaneously and continuously deliver refrigerant liquid (via the lower outlet) to said evaporator (8).  
However, Guo may not explicitly disclose a second refrigeration line connecting said outlet of said evaporator to a compressor; nor the outlet separator delivering refrigerant vapor to join refrigerant leaving said evaporator.
On the other hand, Takeuchi, directed to an ejector-based vapor-compression system (see figure 43), discloses a second refrigeration line (505) connecting an outlet of an evaporator (300) to a compressor (100); and the outlet separator (500) delivering refrigerant vapor (via the outlet connected to C6g, as shown in figure 43) to join refrigerant (from 505) leaving said evaporator (300).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine 1 
As per (1), Takeuchi teaches that the second refrigeration line (505) serves to provide refrigerant which has a large mixing ratio of lubricating oil back to the compressor (see column 20, line 66 through column 21, line 4). Vapor refrigerant is sent from the separator (500) to the compressor (100), and a mixture of refrigerant and oil is sent from the evaporator (300) to mix with the vapor refrigerant before entering said compressor (see column 21, lines 4-21). As per (2), one of ordinary skill in the art would recognize that since the prior art of Takeuchi has successfully implemented its own teachings with regards to the second refrigeration line and the outlet separator vapor outlet, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Guo. Said reasonable expectation of success is apparent from the fact that both Guo and Takeuchi are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ejector-based refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Guo may be significantly improved by incorporating the prior art teachings of Takeuchi, since the teachings of Takeuchi serve to complement the teachings of Guo by virtue of suggesting a refrigerant line that allows the compressor to receive lubricating oil mixed with vapor refrigerant, to ensure its proper operation without any damage thereto.

As per claim 2, Guo discloses a direct expansion refrigeration system (see figure 1) comprising: a refrigerant line (line(s) between elements 1-10) connecting the following, in order (see paragraph 21 of the translation): a condenser (2),In the United States Patent and Trademark OfficeApplication Serial No. 16/676,364 an expansion device (4), an evaporator inlet separator (5), an evaporator (8), and a compressor (1), said refrigeration system further comprising an ejector (6) connected to an outlet (upper outlet) of said inlet separator (5) and to an outlet (left outlet) of said evaporator (8), and an outlet separator (9) connected to an outlet (right outlet) of said ejector (6) and having a first ejector outlet (upper outlet) connected to said compressor (1) and a second outlet (lower outlet) connected to said evaporator (8) said evaporator inlet separator (5) configured to simultaneously and continuously deliver refrigerant vapor (via the upper outlet) to said ejector (6) and refrigerant liquid (via the lower outlet, via 7 and 9; see lines 167-174 in page 5 of the translation) to said evaporator (8); said outlet separator (9) configured to continuously deliver refrigerant liquid (via the lower outlet) to said evaporator (8).
However, Guo may not explicitly disclose the liquid outlet separator configured to deliver refrigerant vapor to join refrigerant vapor leaving said evaporator.
On the other hand, Takeuchi, directed to an ejector-based vapor-compression system (see figure 43), discloses the outlet separator (500) delivering refrigerant vapor (via the outlet connected to C6g, as shown in figure 43) to join refrigerant (from 505) leaving said evaporator (300).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), Takeuchi discloses a second refrigeration line (505) that serves to provide refrigerant from the evaporator, which has a large mixing ratio of lubricating oil, back to the compressor (see column 20, line 66 through column 21, line 4). Vapor refrigerant is sent from the separator (500) to the compressor (100), and a mixture of refrigerant and oil is sent from the evaporator (300) to join with the vapor refrigerant before entering said compressor (see column 21, lines 4-21). As per (2), one of ordinary skill in the art would recognize that since the prior art of Takeuchi has successfully implemented its own teachings with regards to the outlet separator vapor outlet, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Guo. Said reasonable expectation of success is apparent from the fact that both Guo and Takeuchi are analogous to each other, as well as are analogous to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Guo and to have modified them with the teachings of Takeuchi, by having the liquid outlet separator configured to deliver refrigerant vapor to join refrigerant vapor leaving said evaporator, in order to provide the compressor with a lubricant return line, further in order to ensure the proper operation of the compressor, as similarly suggested by Takeuchi, without yielding unpredictable results.
As per claim 3, Guo as modified discloses wherein said inlet separator (5 of Guo), said ejector (6 of Guo) and said outlet separator (9 of Guo) are combined in an integrated refrigerant recycling device (as evidenced by figure 1 of Guo).  
As per claim 5, Guo as modified discloses wherein said inlet separator (5 of Guo), said ejector (6 of Guo) and said outlet separator (9 of Guo) are combined in an integrated refrigerant recycling device (as evidenced by figure 1 of Guo).
Response to Arguments
Applicant’s arguments, see pages 5-7 of the Remarks, filed on November 22, 2021, with respect to the rejection(s) of claim(s) 1-3 and 5 under 102(a) (1), and the rejection of claim 4 under Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the change in scope of the claimed invention, which necessitated further search and/or consideration of the claims.
As per claim 1, applicant argues that the previously cited prior art of Udagawa does not teach the amended claim limitations regarding the fluidic arrangements of the evaporator inlet separator and the evaporator outlet separator.3 Applicant outlines how none of the embodiments of Udagawa teach or suggest the claimed features.4 The aforementioned arguments are considered persuasive, and therefore the previous grounds of rejection have been withdrawn. Nonetheless, the combined teachings of Guo and Takeuchi are being relied upon for a new grounds to arrive at the claimed invention as currently recited. Namely, Guo teaches every feature of claim 1, except a second refrigeration line connecting the outlet of the evaporator to a compressor, or the outlet separator delivering refrigerant vapor to join refrigerant leaving the evaporator. On the other hand, Takeuchi is being relied upon to teach the aforementioned features. Regarding claim 2, Guo teaches every feature, except the liquid outlet separator configured to deliver refrigerant vapor to join refrigerant vapor leaving said evaporator, for which Takeuchi is also being relied upon to arrive at the claimed invention.
As per claim 4, applicant argues that the previously cited prior art references of Udagawa and Endo do not disclose, teach, or suggest the claimed invention as currently recited with regards to the simultaneous operation of the method steps. However, it should be noted that Guo anticipates 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.
        3 See page 5 of the Remarks.
        4 See page 6, id.